Citation Nr: 1708403	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  14-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a mid and low back disability, to include degenerative disc disease of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


REMAND

The record is incomplete.  The Veteran testified at a hearing before the Board that he sought VA outpatient treatment for the claimed conditions beginning in approximately 2000 and most recently as October 2014.  A review of the electronic record shows that only VA outpatient treatments from the St. Cloud VA Medical Center (VAMC) dated between December 2008 and July 2011 have been associated with the electronic record.  The Veteran further testified that he sought chiropractic treatment in the 1970s and was told that he had problems with his back; these records have also not been associated with the record.  An attempt to obtain such missing records must be made upon remand.  38 C.F.R. § 3.159 (2016).

The Veteran claims that he injured his back and bilateral knees when he fell performing duties as a missile launch crewman.  Specifically, he asserts that he was carrying heavy gears when he slipped and fell, thereby mainly injuring his left knee and back.  He claims that he has a right knee disability secondary to his left knee disability.  The Veteran's DD-214 confirms he was a missile mechanic.  The February 1971 separation medical examination noted the Veteran complained of occasional backaches, though the Veteran's spine was evaluated as normal.  Post-service, the Veteran has been diagnosed with degenerative disc disease (DDD) of the thoracic and lumbar spine.  The Veteran was not afforded a VA examination with respect to his knees.  He was afforded a VA back examination in April 2013; however, in light of the missing records and as it is essential that each disability be viewed in relation to its history, a new VA examination is necessary.  38 C.F.R. § 4.1 (2016); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all outstanding (a) VA treatment records pertinent to the claims, to include treatment records from the St. Cloud VAMC dated prior to December 2008 and from July 2011 to the present; and (b) chiropractor treatment notes dated in the 1970s.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and etiology of the claimed bilateral knee, and mid and low back disabilities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.  

Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether any current or previously diagnosed mid and low back disability, to include DDD of the thoracic and lumbar spine, are related to an injury or disease during the Veteran's active military service.

(i) In answering this question the examiner must also specifically address the Veteran's contentions that injured his back when he fell performing duties as a missile launch crewman.  Specifically, he asserts that he was carrying heavy gears when he slipped and fell.  

(ii) In answering this question, the examiner must also specifically address the April 2013 VA examination opinion and the September 2015 private medical opinion from Dr. F. G. and if necessary, reconcile the examiner's own opinion with these findings.

The examiner must also provide an opinion as to whether the Veteran has a current bilateral knee disability and if so, did such disability have its onset in, is otherwise related to his period of active military service, and/or caused or aggravated beyond its natural progression by the Veteran's DDD of the thoracic and lumbar spine.  

In answering this question the examiner must also specifically address the Veteran's contentions that injured his knees, primarily his left, when he fell performing duties as a missile launch crewman.  Specifically, he asserts that he was carrying heavy gears when he slipped and fell.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

4. After completion of the above development, and any other development action that is deemed warranted, the RO must readjudicate the Veteran's claims in light of the evidence of record, to include evidence submitted after the June 2014 statement of the case was issued, notably a September 2015 private opinion from Dr. F. G.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

